Appeal by defendant from a judgment of the County Court, Westchester County, rendered September 12, 1975, convicting him of robbery in the first degree, grand larceny in the third degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of grand larceny in the third degree and criminal possession of a weapon in the fourth degree, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts of this case, defendant could not have committed the crime of robbery in the first degree without also having committed the crimes of grand larceny in the third degree and criminal possession of a weapon in the fourth degree. A verdict of guilty on the greatest count is deemed a dismissal of every lesser included count (see People v Grier, 37 NY2d 847). Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.